DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 7/6/21. Claim 27 has been amended. Claims 27, 28, 34, 35 and 40-42 are examined. Claims 29-33, 36-39 and 43-46 remain withdrawn.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on7/6/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejection Withdrawn
4a. The rejection of claims 27, 28, 34, 35 and 42 under 35 U.S.C. 103 as being unpatentable over Poosti et al. (2015) FASEB J.29, p.1029-1042 in view of Torres et al., 22nd conference of the Asian Pacific Association for the study of the Liver (APASL 2012), Taipei International Convention Center, February 16-19, 2012, pp 1-11 and Tovey et al., (2010), Pharmaceuticals, 3, p.1162-1186 is withdrawn because of Applicants claims amendments arguments.
4b. The rejection of claims 40 and 41 under 35 U.S.C. 103 as being unpatentable over Poosti et al. (2015) FASEB J.29, p.1029-1042 in view of Torres et al., 22nd conference of the Asian Pacific Association for the study of the Liver (APASL 2012), Taipei International Convention Center, February 16-19, 2012, pp 1-11 and Tovey et al., (2010), Pharmaceuticals, 3, p.1162-1186 as applied to claims 27, 28, 34, 35 and 42 
Claim Rejections - 35 USC § 102(maintained)
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6a. The rejection of claim(s) 27, 28, 34, 35 and 40-42 are rejected under 35 U.S.C. 102 (a)(1)  or (a)(2) as being anticipated by Hong et al. (WO2011/075605, Pub. Date: 23 June 2011, IDS of 9/16/2019) is maintained.
Applicants have argued that there is no proper case of anticipation with respect to independent claim 27, and those claims dependent thereon because there is no evidence in Hong et al, that interferon lambda necessarily treats fibrosis. It is asserted that in the absence of such a teaching, the claims are not anticipated by Hong et al., and the rejection should be withdrawn.

Claim Rejections - 35 USC § 112 (new rejection)
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7a. Claims 28 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the This is a written description rejection.
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate 
The specification discloses amino acid and DNA and polypeptide sequences of IFNλ1, IFNλ2 and IFNλ3 and IFNλ4 in Figure18 [0032]. However, the specification does not disclose the functional mimetics of IFNλ1-4, which are variants of IFNλ1-4. There are no structures disclosed that will confer the function desired. This meets the written description provisions of 35 USC 112, (a) or first paragraph. However, the specification does not disclose functional mimetics of IFNλ1-4 polypeptide. The specification does not provide written description to support the genus encompassed by the instant claim. 
There is no structure/function correlation such that one would reasonably understand how the structure correlates to the function. What is the structure of the moiety required for increasing the affinity? There is no structure/function correlation in the specification as originally filed such that the examiner could make any reasonable determination as to the structure of the claimed moiety to increase the affinity.  These questions pose a prima facie problem of lack of descriptive support for the moiety/moieties to be administered in the claimed method.
The art teaches that even if an active, binding site, or conserved domain were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active, binding site or conserved domain must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore a single substitution of an amino acid residue is often sufficient to destroy the activity of a protein (Kolchanov, 1988, Journal of 
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  In the instant case, the examiner could not identify any examples covering the full scope of the claim language, as written.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 

Therefore, only polypeptide sequences of IFNλ1, IFNλ2 and IFNλ3 and IFNλ4 in Figure18 [0032], but not the full breadth of the claims meets the written description provision of 35 USC 112, (a) or first paragraph. The species specifically disclosed are not representative of the genus because the genus is highly variant. As a result, it does not appear that the inventors were in possession of various interferon lambda variant polypeptides set forth in claims 28 and 42. Claim 42 is rejected insofar as they are dependent on rejected claim 28.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  Vas-Cath at page 1116). 
Conclusion
	8. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645